487 F.2d 214
UNITED STATES of America, Appellee,v.Lowell JONES, Appellant.
No. 73-1769.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 7, 1973.Decided Nov. 14, 1973.

Herbert W. Louthian, Columbia, S. C.  [Court-appointed counsel], for appellant.
Oscar W. Bannister, Asst. U. S. Atty.  (John K. Grisso, U. S. Atty., on brief), for appellee.
Before CLARK, Associate Justice* and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and oral argument, we find no reversible error.  We note that defendant was found guilty of simple bank robbery, but not sentenced on that verdict.  Defendant was also found guilty of aggravated bank robbery and was sentenced on that verdict.  Both offenses arose out of the same facts.  Since defendant's conviction for simple bank robbery merged into his conviction for aggravated bank robbery, defendant shall be deemed to have been convicted solely of aggravated bank robbery.


2
Affirmed.



*
 Supreme Court of the United States, retired, sitting by designation